DETAILED ACTION
	The present application is a national stage entry of PCT/EP2018/079908, filed 31 October 2018, which claims foreign priority to EP17202833.4, filed 21 November 2017.
	The preliminary amendment filed 19 May 2020 is acknowledged. Claims 1-34 are pending in the current application. Claims 19-34 are withdrawn as being drawn to a non-elected invention, see below. Claims 1-18 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 21 June 2022 is acknowledged.
Claims 19-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 June 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jennewein (US Patent Application Publication No. 2016/0333042, cited in PTO-892; hereinafter referred to as the ‘042 Publication) in view of Jennewein et al. (US 2015/0240277, cited in PTO-892; hereinafter referred to as the ‘277 Publication) as evidenced by Lewatit (product information: Lewatit® S 2568; cited in PTO-892).
The ‘042 Publication teaches fermentation is used to produce human milk oligosaccharides (HMOs) to overcome the difficulties in using chemical synthesis (para [0005]). The ‘042 Publication teaches fermentation processes yield complex mixtures, wherein the desired product is contaminated with starting materials such as lactose, biosynthetic intermediates and substrates such as individual monosaccharides and polypeptides. The ‘042 Publication teaches current methods for purifying individual oligosaccharide products from complex mixtures are “technically complex and also uneconomical for food applications” (para [0006]). The ‘042 Publication teaches multiple crystallization steps are required to purify lactose or sucrose from whey or molasses. The ‘042 Publication also teaches gel-filtration chromatography is not preferred because it cannot be efficiently scaled up and is unsuitable for continuous operation (para [0007]). The ‘042 Publication teaches preparing 2’-fucosyllactose from a feed-batch fermentation using a recombinant 2’-FL synthesizing E. coli strain (para [0054]). The ‘042 Publication also teaches the ion exchanger membranes are usually made of polystyrene and utilize an electrolyte like sodium chloride, sodium acetate, or sodium propionate (para [0011]).
The ‘042 Publication teaches the use of electrodialysis to yield neutral HMOs in high amounts, high purity and excellent yields, including L-fucose (para [0009]-[0015]). The ‘042 Publication teaches the initial purity of the HMOs in the fermentation broth is <80%, and the final purity is ≥80% (claim 20). The ‘042 Publication teaches separating the biomass from the fermentation broth by filtration (claim 25, corresponds to claim 20 step i). The ‘042 Publication teaches the purified solution has a conductivity of 5 mS/cm (paragraph [0034]). The ‘042 Publication teaches using nanofiltration to remove salts (para [0014]).
The ‘042 Publication teaches subsequently using a cationic ion exchanger to remove the positively charged material, an anionic exchanger to remove the negatively charged material, and a nanofiltration and/or electrodialysis step (claims 20 steps ii-iv). The ‘042 Publication teaches using a strong cationic ion exchanger and a strong anionic ion exchanger (Example 1, para [0059]-[0060]). The ‘042 Publication teaches replacing the cations with H+ and adjusting the pH of the solution to a pH 7. The ‘042 Publication teaches replacing the anions with Cl- anions and adjusting the pH to 7. The ‘042 Publication teaches controlling the pH of the fermentation vessel to pH 6.5 (para [0055]-[0056]). The ‘042 Publication teaches using Lewatit S 2568 (Lanxess), (i.e. sodium form), (para [0060]).
The ‘042 Publication teaches the solution obtained after passing through an anionic ion exchanger was concentrated using a nanofiltration membrane (diafiltration) to give 2’-fucosyllactose solution at a concentration of 200 g/l (para [0060]). The ‘042 Publication teaches using activated carbon to remove color-giving substances after the diafiltration step (para [0061]). The ‘042 Publication teaches treating the purified solution to electrodialysis under acidic conditions (para [0062]). The ‘042 Publication teaches the purified solution was spray dried (para [0067]) and crystallized (para [0044], claim 32).
The ‘042 Publication does not expressly disclose purifying sialic acid (present claim 1). The ‘042 Publication does not exemplify converting the sialic acid into its sodium form (present claim 16).
The ‘277 Publication teaches a process for producing a monosaccharide in free from using a microorganism, wherein the monosaccharide is L-fucose or neuraminic acid, i.e. sialic acid (claim 10). The ‘277 Publication teaches the carbon source includes molasses (claim 5). The ‘277 Publication teaches recovering the free monosaccharide from the medium (claims 24 and 25). The ‘277 Publication teaches “recovering” means “isolating or purifying the monosaccharide from the fermentation broth (para [0047]). The ‘277 Publication teaches preparing L-fucose from recombinant E. coli strain (claim 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to purify sialic acid from a fermentation broth using the method of the ‘042 Publication. 
The skilled artisan would have been motivated to purify sialic acid from a fermentation broth using the method of the ‘042 Publication because it was successfully implemented in isolating small oligosaccharides from a fermentation broth using a recombinant E. coli strain. The ‘042 Publication recognized the problem with fermentation methods is they yield complex mixtures, wherein the desired product is contaminated with starting materials such as lactose, biosynthetic intermediates and substrates such as individual monosaccharides and polypeptides. As a solution, the ‘042 Publication teaches a method of purifying the targeted saccharide using cationic and anionic ion exchanges and dialysis as an efficient and straightforward means for obtaining the desired sugar in ≥ 80% yield and crystalline form. Thus, the ordinary artisan would have been motivated to use the method of the ‘042 Publication to obtain the desired carbohydrate in high amounts, high purity and excellent yields. 
In particular, the ‘042 Publication teaches the use of electrodialysis having a membrane stack of multiple anion and cation-exchange membranes to separate small molecules from the desired product. Removing larger molecules like proteins and the recombinant DNA molecules is achieved using diafiltration or nanofiltration membranes with a molecular weight cut-off in the range of 150 to 300 Daltons. 
The ordinary artisan would have been motivated to use a strong cationic ion exchanger in the sodium form or hydrogen because the ‘042 Publication teaches using a cationic ion exchanger in H+ form and teaches using Lewatit S 2568, which is in Na+ form as evidenced by Lewatit.
The ordinary artisan would have had a reasonable expectation of success because these purification techniques were successfully used to isolate and purify trisaccharides (relatively close in size to a monosaccharide) from a fermentation broth that similarly contains recombinant DNA, like the fermentation method of the ‘277 Publication. 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I. 	Claims 1 and 3-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 24-27 of copending Application No. 16/642,329 in view of the ‘042 Publication (cited above) and the ‘277 Publication (cited above)
The claims of the reference application are directed towards a method for purifying one or more desired sialylated oligosaccharides from a fermentation broth, by utilizing ultrafiltration, cation exchange chromatography, anion exchange chromatography, nanofiltration, activated carbon to remove colorants, and electrodialysis.
The claims of the reference application do not expressly disclose purifying sialic acid (present claim 1).
The ‘042 Publication and the ‘277 Publication teach as discussed above. 
The skilled artisan would have been motivated to purify sialic acid from a fermentation broth using the method of the reference claims because they are the same/similar to those of the ‘042 Publication. 
The ‘042 Publication successfully implemented these steps to isolate small oligosaccharides from a fermentation broth using a recombinant E. coli strain. The ‘042 Publication recognized fermentation processes yield complex mixtures, wherein the desired product is contaminated with starting materials such as lactose, biosynthetic intermediates and substrates such as individual monosaccharides and polypeptides. As a solution, the ‘042 Publication teaches a method of purifying the targeted saccharide using cationic and anionic ion exchanges and dialysis as an efficient and straightforward means for obtaining the desired sugar in ≥ 80% yield and crystalline form. Thus, the ordinary artisan would have been motivated to use the method steps of the reference Application to obtain the desired carbohydrate in high amounts, high purity and excellent yields. 
In particular, the ‘042 Publication teaches the use of electrodialysis having a membrane stack of multiple anion and cation-exchange membranes to separate small molecules from the desired product. Removing larger molecules like proteins and the recombinant DNA molecules is achieved using diafiltration or nanofiltration membranes with a molecular weight cut-off in the range of 150 to 300 Daltons like claims 26 and 27 of the reference Application.
The ordinary artisan would have been motivated to use a strong cationic ion exchanger in the sodium form or hydrogen because the ‘042 Publication teaches using a cationic ion exchanger in H+ form and teaches using Lewatit S 2568, which is in Na+ form as evidenced by Lewatit.
The ordinary artisan would have had a reasonable expectation of success because these purification techniques were successfully used to isolate and purify trisaccharides (relatively close in size to a monosaccharide) from a fermentation broth that similarly contains recombinant DNA, like the fermentation method of the ‘277 Publication. 
This is a provisional nonstatutory double patenting rejection.

The following are additional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above rejection. Namely, the following US Patents are similarly directed towards purifying oligosaccharides from a fermentation broth. For the sake of brevity, these have been summarized as below: 
Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10/435,427 in view of the ‘042 Publication (cited above) and the ‘277 Publication (cited above);
Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11/168,105 in view of the ‘042 Publication (cited above) and the ‘277 Publication (cited above).
The obviousness rational is the same as discussed above.
Thus, the present claims are prima facie obvious over the claims of the reference Patent in view of the ‘042 Publication and the ‘277 Publication.


II.	Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/765,833 in view of the ‘277 Publication. 
The claims of the reference application are directed towards a method for purifying L-fucose from a fermentation broth, by utilizing ultrafiltration, cation exchange chromatography, anion exchange chromatography, nanofiltration, activated carbon to remove colorants, and electrodialysis. The details of the cationic and anionic exchanger treatment claimed in the reference application are the same/similar as those in the present application.
The claims of the reference application do not expressly disclose purifying sialic acid (present claim 1).
The ‘277 Publication teach as discussed above. 
The skilled artisan would have been motivated to purify sialic acid from a fermentation broth using the method of the reference claims because they were successfully used to purify a monosaccharide from a fermentation broth, wherein the ‘277 Publication recognizes both L-fucose and sialic acid monosaccharides as alternative monosaccharides present and desirable for isolation from a fermentation broth. 
This is a provisional nonstatutory double patenting rejection.

The following are additional (provisional) rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above rejection. Namely, the following US Patents are similarly directed towards purifying oligosaccharides from a fermentation broth, claiming the same purification method (filtration, cationic/anionic exchanger, filtration, crystallization/spray-drying). For the sake of brevity, these have been summarized as below: 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/097,488 in view of the ‘277 Publication;
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/842,606 in view of the ‘277 Publication;
Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/769,964 in view of the ‘277 Publication;
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/769,897 in view of the ‘277 Publication;
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/770,236 in view of the ‘277 Publication;
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/770,224 in view of the ‘277 Publication;
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/058,803 in view of the ‘277 Publication;
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/053,317 in view of the ‘277 Publication;
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,377,787 in view of the ‘277 Publication;
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,882,880 in view of the ‘277 Publication.
The obviousness rational is the same as discussed above.
Thus, the present claims are prima facie obvious over the claims of the reference application or Patent.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759